Citation Nr: 1134460	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-27 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In May 2011, the Veteran testified during a Board hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At the time of the hearing, the Veteran submitted additional material, including a private audiogram and duplicative and new VA treatment records, and waived initial RO consideration of this evidence.  The Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2010).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's bilateral hearing loss is etiologically related to his period of active service.

2.  The evidence of record does not show that the Veteran has a current diagnosis of tinnitus or that his subjective tinnitus is etiologically related to his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in January 2005 and March 2006.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the March 2006 correspondence.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.

The duty to assist also has been fulfilled in this case as VA and private medical records were requested or obtained and the Veteran was provided with a VA examination of his hearing loss and tinnitus claims.  The Board finds that the available medical evidence is sufficient for an adequate determination of the claims decided herein.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including sensorineural hearing loss, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Hearing Loss and Tinnitus 

The Veteran seeks service connection for bilateral hearing loss and tinnitus as a result of his military service.  In his written submissions and Board testimony, he states that he experienced noise exposure while on active duty while serving as a welder at an Army camp in Thailand during the Vietnam War.  He said that his company repaired vehicles, trucks and trailers in an open bay metal shop with grinders, sledge hammers and drills without the hearing protection afforded at civilian union welding sites.  It is his contention that any current hearing loss and tinnitus are attributable to his military noise exposure as an Army welder.

The determination of whether a veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 operate only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

The Veteran's DD Form 214 is negative for any indication that the Veteran received any awards or decorations indicative of participation in combat.  

Service treatment records do not show a hearing loss disability pursuant to the provisions of 38 C.F.R. § 3.385 or any mention of tinnitus complaints.  The Veteran underwent a pre-induction physical examination in October 1966.  No ear or hearing abnormalities were noted, although it was revealed the Veteran had enlarged adenoids.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
5(15)
5(15)
N/A
15(20)
LEFT
     5(20)
5(15)
5(15)
N/A
25(30)

(The figures in parentheses are based on International Standards Organization [ISO] Standards to facilitate data comparison.  Prior to November 1967, audiometric results were reported in American Standards Association [ASA] Standards in service medical records.)

There is a graphical and uninterpreted audiogram taken in November 1966.  The Board acknowledges that generally it is precluded from interpreting such data in the first instance.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Board generally may not interpret graphical representations of audiometric data).  However, the Board notes that the June 2007 VA examiner said in her report that this test recorded pure tone thresholds within normal limits for rating purposes.  

The Veteran's October 1968 discharge examination failed to include any audiogram or hearing test.  On his contemporaneous report of medical history, the Veteran did check the "yes" box when asked whether he ever had hearing loss, but neither the Veteran nor any examiner made any written comment about this observation.

Post-service, the Veteran was seen for a private audiological evaluation in April 2002 in the office of Dr. J.M.  The Veteran complained of a decline in his hearing over the past several years and said that he had difficulty hearing conversations clearly.  Considerable exposure to noise as a welder was noted.  The Veteran denied otalgia, otorrhea, vertigo and tinnitus.  The April 2002 private audiogram found in the claims file is in graphical form without numerical interpretation.  However, the numeric findings are easily readable.  Audiogram findings, in pure tone thresholds, in decibels, appeared to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
60
60
LEFT
       20
20
45
60
60

Speech recognition scores were 100 percent in both ears, but it is not known if the Maryland CNC test was used for this measurement.  Diagnosis was bilateral sensorineural hearing loss of mild to severe degree.  D. J.M. noted that the Veteran was an ideal candidate for hearing aids.

In December 2004, the Veteran was seen by Dr. N.M.I. for a private audiological evaluation.  The Veteran complained of decreased hearing in both ears and occasional tinnitus and ear pain.  A history of noise exposure in service was noted.  The private audiogram found in the claims file is in graphical form without numerical interpretation.  However, the numeric findings are easily readable.  Audiogram findings, in pure tone thresholds, in decibels, appeared to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
40
65
65
LEFT
       30
30
50
65
65

Diagnosis was bilateral mild to severe sensorineural hearing loss.

A February 2005 VA medical record indicated that the Veteran was seen for an audiological evaluation in late January 2005 at a VA audiology clinic.  He complained of hearing difficulty over the past two to three years.  He also reported that he had difficulty hearing his wife and needed to turn the volume high on the television and radio.  He denied any vertigo, but reported having periodic bilateral tinnitus over the past two to three years.  He also described a positive history of noise exposure while an Army welder who worked without hearing protection.  It also was noted that the Veteran spent his career as a welder and inspector, and although exposed to noise he was able to use hearing protection.  The VA medical record refers to an attached audiogram which is not found within the claims file.  The VA audiologist, however, noted that the Veteran's hearing was within normal limits from 250 Hz to 1500 Hz for the right ear, with a mild sloping to severe sensorineural hearing loss from 2000 Hz to 8000 Hz.  She also diagnosed hearing within normal limits from 250 Hz to 1000 Hz for the left ear, with a mild sloping to severe sensorineural hearing loss from 1500 Hz to 8000 Hz.  The Veteran was described as a candidate for VA hearing aids.  

VA medical records dated in March, April and May 2005 show that the Veteran was fitted for and received hearing aids from the VA audiology clinic.

The Veteran underwent a VA audiological examination in June 2007.  The Veteran complained of difficulty understanding speech with background noise and said that he preferred volume louder than others.  He also said that his hearing difficulties began about four to five years ago and he suspected gradually decreasing sensitivity over time.  The Veteran also stated that before military service he worked as a welder on ships for six months at Pearl Harbor and that ear protection was mandated by the federal government.  He denied use of ear protection as an Army welder. He reported using ear protection as a civilian welder subsequent to service for 10 to 12 years and as a welding inspector for 10 to 12 years.  He also reported using ear protection as needed when he spent 15 years working as a maintenance mechanic for the postal service.  He denied recreational noise exposure.  He also denied tinnitus, but complained of a normal momentary high frequency buzzing noted about twice a month lasting about 30 seconds.  He said this noise began a couple of years before this examination.  

The VA examiner noted service treatment records, private audiograms in 2002 and 2004, and a VA audiogram in 2005.  She stated that accompanying notes and reports documented the following: the Veteran's complaint of onset of hearing loss several years prior to 2002; that he denied tinnitus in 2002; that he reported occasional tinnitus in 2004; that in 2005 he reported hearing difficulty and periodic tinnitus over the past two to three years; and that in 2005 he also reported noise exposure in service as a welder without ear protection and that he continued working as a welder and inspector post-service with the use of hearing protection.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
55
60
LEFT
       15
15
45
55
65

Speech recognition scores on the Maryland CNC Word List were 100 percent in both ears.  Diagnosis was mild to severe mid to high frequency sensorineural hearing loss bilaterally.  The VA examiner opined that it was not likely that the Veteran's hearing loss was related to service for the following reasons: he had reported the onset of hearing loss about four to five years ago; he had denied tinnitus; there were no complaints of hearing loss or tinnitus in the service treatment records; his initial hearing aid fitting was two years ago; there was a possibility of civilian occupational noise exposure although he reported using ear protection in those circumstances; and there were no previous service connection claims for hearing loss or tinnitus in the claims file before 2004 although he made several claims since 1969.  

A December 2010 VA medical record shows that the Veteran attended a 75-minute audiological evaluation at the VA audiology clinic.  The private audiogram is in graphical form and has not been numerically interpreted; however, the actual numeric findings are easily readable from the private document.  Audiogram findings, in pure tone thresholds, in decibels, appeared to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
45
60
65
LEFT
       20
20
50
55
60

The record noted that a mild high frequency sensorineural hearing loss was shown at 1500 Hz, a moderate sensorineural hearing loss at 2000 Hz, a moderately severe sensorineural hearing loss at 4000 Hz, a severe hearing loss at 6000 to 8000 Hz bilaterally and that the Veteran's speech discrimination was excellent.  The VA audiologist noted that the Veteran was not happy with the sound quality of the hearing aids VA had provided in 2005 and that he did not wear them.  A fitting with behind-the-ear hearing aids was recommended and the Veteran agreed to this.

The Veteran was seen for a private hearing evaluation in March 2011.  He reported a history of noise exposure in service and of intermittent tinnitus.  It was noted that he used binaural open fit behind-the-ear hearing aids.  The private audiogram is in graphical form and has not been numerically interpreted; however, the actual numeric findings are easily readable from the private document.  Audiogram findings, in pure tone thresholds, in decibels, appeared to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
50
65
65
LEFT
       20
20
55
60
65

Diagnosis was bilateral mild to severe sensorineural hearing loss.  The Veteran was counseled to continue using binaural amplification.

During a May 2011 Board hearing, the Veteran testified that he had tinnitus, a ringing in his ears, and perhaps he did not understand the June 2007 VA examiner when she asked him about tinnitus.  He also said that he had this ringing in his ears for a couple of years, that it was very small, that it comes and goes, and that it was not an everyday occurrence (see transcript at p. 6).  The Veteran also testified that he did not realize he was developing hearing loss, that it was gradual, and that he first started noticing hearing problems about the year 2000 (id. at pp. 10, 13).  Under questioning from his representative, the Veteran explained that the male military culture, embarrassment and denial all played a role in the many years it took for him to complain or file for compensation regarding his hearing loss and tinnitus claims (id. at pp. 14-16).  

Based on the competent evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and for tinnitus, as it is not shown that he has current bilateral hearing loss and tinnitus disabilities that are etiologically related to his period of active military service.  The Veteran's service treatment records are silent as to any documented hearing loss or tinnitus disorder while in service, except for the Veteran's own notation of hearing loss on his discharge report of medical history.  His later testimony seemed to indicate that he made this notation because he was not provided hearing protection as an Army welder although he had to wear hearing protection when he welded in the Pearl Harbor shipyard during the six-month period before he was drafted.  The few audiogram findings in service cannot be characterized as establishing a hearing loss disability under the provisions of 38 C.F.R. § 3.385.

Subsequent to discharge from service, there is no competent medical evidence of a current disability until private medical records revealed a hearing loss disability within the meaning of 38 C.F.R. § 3.385 in April 2002 and December 2004.  However, these medical findings were approximately 34 and 36 years following his separation from service.  The Veteran testified that he did not notice the gradual deterioration of his hearing until approximately 2000, or 32 years after discharge from service.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, the Veteran has not provided any competent evidence to demonstrate that any current bilateral hearing loss disorder was caused by or was a result of his period of service.  Further, the Board notes that the June 2007 VA examiner's opinion is persuasive that the Veteran's bilateral hearing loss is not related to active duty because the examiner had the benefit of reviewing the claims file and interviewing and examining the Veteran.  Under the circumstances of this case, the lack of medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury prevents service connection from being granted for bilateral hearing loss.  See Hickson, 12 Vet. App. at 253.

As noted above, the June 2007 VA examiner failed to provide a medical diagnosis of tinnitus because the Veteran had denied the presence of tinnitus during his VA examination.  The April 2002 private medical record also indicated that the Veteran had denied tinnitus.  However, the Veteran has testified subsequently that he does indeed have tinnitus and must have misunderstood the VA examiner's question.  Further, the VA examiner noted that the Veteran occasionally experienced a high frequency buzzing sound about twice a month.  In addition, private and VA records dated in December 2004, February 2005, and March 2011 revealed that the Veteran complained about intermittent tinnitus.  The Board notes that the Veteran is competent to provide lay evidence that he currently has a tinnitus disorder as the presence of tinnitus is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board concedes that the Veteran does indeed have a current tinnitus disability.  However, he has not provided any competent lay or medical evidence that a current tinnitus disorder is related to his period of active duty more than 30 years ago.  As the record lacks any evidence of a medical nexus between a current tinnitus disorder and the Veteran's period of active duty, service connection for tinnitus must be denied.  See Hickson, 12 Vet. App. at 253.

The Board recognizes the Veteran's contentions that his exposure to noise while in service, especially when he lacked hearing protection, contributed to his hearing loss and to his tinnitus.  To the extent that the Veteran contends that his hearing loss and tinnitus are due to his exposure to noise while in service, his opinion is outweighed by the competent medical evidence of record.  The record lacks any medical evidence that the Veteran has suffered from hearing loss or tinnitus since service.  The preponderance of the medical and lay evidence is that the onset of both disorders occurred within the past ten years or in approximately 2000.  Indeed, the Veteran has not made any assertions stating that he has experienced hearing loss and tinnitus from service onwards.  He testified that his hearing loss was gradual over time and that he was unaware of it at first.  He also stated that his occasional tinnitus began several years ago.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of a hearing loss disability or a tinnitus disability), his post-service VA and private treatment records (which showed no treatment or complaint for either claimed disability for more than 30 years after discharge from active duty), the absence of lay evidence indicating complaints of hearing loss or tinnitus from service onwards, the medical opinion of the June 2007 VA examiner, and the lack of competent medical evidence linking bilateral hearing loss and tinnitus to the Veteran's service, taken together, outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the only competent medical opinion addressing a relationship between service and these current disabilities is against the claims.  While the Board is sympathetic to the Veteran's claims, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has a current bilateral hearing loss disability and a current tinnitus disability that are related to noise exposure experienced during active service are deemed not persuasive in view of the VA examiner's medical opinion and the passage of time between his discharge from service and the filing of his December 2004 claims for service connection.  In this case there is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  In addition, the contentions of the Veteran's representative and the Veteran that military culture, male ego and embarrassment are in part responsible for the Veteran's tardiness in pursuing these claims is not persuasive in view of the fact that the Veteran filed for service connection for other claims since discharge, including a successful claim about the eyelids in 1969.  

In view of the in-service findings of bilateral hearing that were within normal limits, and the lengthy period following service without treatment or complaint, there is no persuasive evidence of continuity of symptomatology, and this weighs against the Veteran's claims as well.

The evidence of record also does not show that the Veteran was diagnosed with a bilateral hearing loss disability within one year following his separation from service; as such, service connection for bilateral hearing loss on a presumptive basis also is not warranted.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Given the medical evidence against the claims, for the Board to conclude that the Veteran's hearing loss and tinnitus manifested as a result of service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).

For all the foregoing reasons, the claims for service connection for bilateral hearing loss and for tinnitus must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


